          Case 1:20-cv-04160-JGK Document 13 Filed 06/25/20 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK



HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,             Case No. 1:20-CV-04160-JGK
JOHN WILEY & SONS, INC., and
PENGUIN RANDOM HOUSE LLC                  ECF CASE

                         Plaintiffs,      Hon. John G. Koeltl
                                          Courtroom: 14A
     v.

INTERNET ARCHIVE and DOES 1 through
5, inclusive

                         Defendants.


                     MOTION FOR ADMISSION PRO HAC VICE
            Case 1:20-cv-04160-JGK Document 13 Filed 06/25/20 Page 2 of 3




          Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, JOSEPH C. GRATZ, hereby moves this Court for an Order for

admission to appear as counsel for Defendant INTERNET ARCHIVE in the above-captioned

action.

          I am in good standing of the bar of the state of California and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: June 25, 2020                          Respectfully submitted,

                                                              /s/ Joseph C. Gratz
                                              JOSEPH C. GRATZ (Pro Hac Vice pending)
                                              217 Leidesdorff Street
                                              San Francisco, CA 94111
                                              Telephone (415) 362-6666
                                              Facsimile: (415) 236-6300
                                              jgratz@durietangri.com




                                                        1
          Case 1:20-cv-04160-JGK Document 13 Filed 06/25/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 25, 2020 the within document was filed with the Clerk of the

Court using CM/ECF which will send notification of such filing to the attorneys of record in this

case.

                                                                  /s/ Joseph C. Gratz
                                                                    Joseph C. Gratz




                                                     2
